DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-19 are pending in the application.
	Claims 15-19 have been withdrawn from current consideration by the Examiner (see below).
	Claims 1-14 remain under current consideration by the Examiner.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14, in the reply filed on 29 November 2021 is acknowledged.  The traversal is on the ground(s) that Lunn (US Patent 5,918,698) fails to anticipated claim 1 and thus the support apparatus of claim 1 allegedly constitutes a special technical feature that provides unity of invention.  This is not found persuasive in view of the prior art rejection(s) set forth below.  Accordingly, the groups lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 29 November 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Abstract
The abstract of the disclosure is objected to because of the following informalities.  Correction is required.  See MPEP § 608.01(b).
It appears that the Abstract should be amended as follows:
--Embodiments of the present invention provide a safety support apparatus for truck beds elevated in a raised position. The bottom of the safety support apparatus provides a support platform and a clamping mechanism which adjusts to truck chassis designs providing rails of varying thicknesses. The top of the safety support apparatus provides a receiver which may be configured with several modular components to engage the bottom of an elevated truck bed.--

Specification
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
It appears that parag. [0008] of the original disclosure should be amended as follows:
--[0008] A safety support device has not been proposed or suggested to resolve the problem of burdensome or insecure fastening against a truck chassis,  warping due to supporting weight for prolonged periods of time.--
It appears that parag. [0024] of the original disclosure should be amended as follows:
--[0024] Shown in FIG. 4A, the receiver 120 may be configured to couple a support platform 200, further configured to pivot about a central axis of the receiver 120. Two opposing sides of the support platform 200 may provide brackets 210 having sufficient clearance in between to span the length of the receiver 120. The brackets 210 may each be a structure spanning the length of a side of the support platform 200. A pivot receiver 211 may further be disposed through each bracket 210. With the brackets 210 abutting the receiver 120, a shaft 201 may be inserted through the brackets 210 and the receiver 120 to pivotably mount the support platform 200 to the receiver 120. At least one pivot stop (not shown) may further be coupled to the brackets and an underside of the support platform, spanning the length of the support platform and configured to limit pivotability of the support platform about the central axis of the receiver.--
It appears that parag. [0030] of the original disclosure should be amended as follows:
--[0030] In some embodiments of the invention, the at least one handle may comprise a plurality of handles 105 may be configured such that at least one handle of the plurality of handles 105 is disposed upon opposite facing surfaces of the anterior member 101 or of the posterior member 102. The plurality of handles 105 are further configured such that a user may place, remove, or adjust the apparatus 100 from either side of the apparatus 100. Additionally, the plurality of handles  105 may also be configured to allow ease of transport of the apparatus 100 both during use and non-use. --
Drawings
The drawings are objected to for the following informalities:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “portion 251” (see parag. [0025]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 3-4, and 13 are objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 1:  It appears that claim 1 should be amended as follows:
		--1.  A support apparatus, comprising:
a. a truss frame; 
b. a base member at  a bottom of the truss frame; 
c. an engagement unit at  a top of the truss frame; 
d. wherein a clamp member is set upon the base member at a side of the truss frame.--


Re Claim 3:  It appears that claim 3 should be amended as follows:
--3.  The support apparatus of claim 2, wherein  the anterior member has at least one handle coupled to at least one side thereof.--
Re Claim 4:  It appears that claim 4 should be amended as follows:
--4.  The support apparatus of claim 2, wherein  the posterior member has at least one handle coupled to at least one side thereof.--
Re Claim 13:  It appears that claim 13 should be amended as follows:
--4.  The support apparatus of claim 12, wherein a platform guide is fastened to the support platform such that a dominating portion of [[a]] the platform guide protrudes over  a top of the support platform.--

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 9:  Claim 9 recites the limitations "the posterior member" (line 2) and "the anterior member" (line 3).  There is insufficient antecedent basis for these limitations in the claim.
	Examiner notes that these elements are introduced in claim 2; however, claim 9 does not depend (directly or indirectly) from claim 2.

	Clarification and correction are required. 
Re Claim 10:  Claim 10 recites the limitations "the receiver" (line 2).  There is insufficient antecedent basis for this limitation in the claim.
	For examination purposes for this Office Action only, the Examiner will interpret this limitations as --a receiver of the engagement unit--.
	Clarification and correction are required. 
	Re Claims 11-13:  These claims are considered indefinite because they depend from indefinite claim 10.
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dump-Lok (NPL doc. #1; see attached PTO-892 Notice of References Cited) in view of Smith (US Patent 3,218,058).
	Re Claim 1:  Dump-Lok
a truss frame (see Fig. 1); 
a base member (see annotated Fig. 5 below) at the bottom of the truss frame; and
an engagement unit (see annotated Fig. 5 below) at the top of the truss frame.

    PNG
    media_image1.png
    766
    903
    media_image1.png
    Greyscale

Dump-Lok fails to disclose d. wherein a clamp member is set upon the base member at a side of the truss frame.
	Smith teaches the use of a clamp member (10) for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Dump-Lok such that it comprises a clamp member, as Smith, such that it is set upon the base member at a side of the truss frame, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 2:  Dump-Lok further discloses a support apparatus, wherein the truss frame comprises an anterior member and a posterior member (see annotated Fig. 5 above).
Re Claim 3:  Dump-Lok further discloses a support apparatus, wherein at least one of the anterior member has at least one handle (see “anterior handle” in annotated Fig. 5 above) coupled to at least one side thereof.
Re Claim 4:  Dump-Lok further discloses a support apparatus, wherein at least one of the posterior member has at least one handle (see “posterior handle” in annotated Fig. 5 above) coupled to at least one side thereof.
Re Claim 5:  Smith further teaches wherein the clamp member further comprises a clamp housing (22) and a clamp counterpart (26) slidably imposed through the clamp housing, for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Dump-Lok such that it further comprises a clamp housing (22) and a clamp counterpart (26, 52) slidably imposed through the clamp housing, as taught by Smith, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 6:  Smith further teaches wherein the clamp member further comprises an adjustable fastener (the threaded captive end 28 and the spring 48 together make up the adjustable fastener; figure2), coupled through the clamp housing (22) to the clamp counterpart, for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Dump-Lok such that it further comprises an adjustable Smith, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 7:  Smith further teaches wherein the clamp counterpart further comprises a sliding member (26) and a clamp jaw plate (52), for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Dump-Lok such that the clamp counterpart further comprises a sliding member and a clamp jaw plate, as taught by Smith, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 8:  Smith further teaches wherein the adjustable fastener is adjustable to slide the sliding member (26) through a range of positions within the clamp housing (22) so as to provide a variable clearance between a base member (20) and the clamp jaw plate (52), for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Dump-Lok such that the adjustable fastener is adjustable to slide the sliding member through a range of positions within the clamp housing so as to provide a variable clearance between the base member and the clamp jaw plate, as taught by Smith, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 9, as best understood by the Examiner:  Dump-Lok further discloses a support apparatus, wherein the truss frame further comprises at least one horizontal support member (see annotated Fig. 5 above) coupled at a first end to the posterior member and coupled at a second end to the anterior member, the at least one horizontal support member configured to link the posterior member and anterior member and increase structural stability.
Re Claim 10, as best understood by the Examiner:  Dump-Lok further discloses a support apparatus, further comprising a support platform (see annotated Fig. 5 above) having a receiver (see annotated Fig. 5 above).
Re Claim 11:  Dump-Lok further discloses a support apparatus, wherein a shaft (the connecting bolt between the “brackets” and the “receiver”; see annotated Fig. 5 above) is imposed through the brackets and the receiver.

Claims 1-2, 5-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bassetti (US Patent 2,082,139) in view of Smith (US Patent 3,218,058).
	Re Claim 1:  Bassetti discloses a support apparatus (see Figs. 3-5), comprising:
a truss frame (see Fig. 3); 
a base member (7) at the bottom of the truss frame; and
an engagement unit (at 10) at the top of the truss frame.

Bassetti fails to disclose d. wherein a clamp member is set upon the base member at a side of the truss frame.
Smith teaches the use of a clamp member (10) for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Bassetti such that it comprises a clamp member, as taught by Smith, such that it is set upon the base member at a side of the truss frame, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 2:  Bassetti further discloses a support apparatus, wherein the truss frame comprises an anterior member and a posterior member (see annotated Fig. 3 below).

    PNG
    media_image2.png
    690
    707
    media_image2.png
    Greyscale

Re Claim 5:  Smith further teaches wherein the clamp member further comprises a clamp housing (22) and a clamp counterpart (26) slidably imposed through the clamp housing, for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Bassetti such that it further comprises a clamp housing (22) and a clamp counterpart (26, 52) slidably imposed through the clamp housing, as taught by Smith, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 6:  Smith further teaches wherein the clamp member further comprises an adjustable fastener (the threaded captive end 28 and the spring 48 together make up the 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Bassetti such that it further comprises an adjustable fastener coupled through the clamp housing to the clamp counterpart, as taught by Smith, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 7:  Smith further teaches wherein the clamp counterpart further comprises a sliding member (26) and a clamp jaw plate (52), for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Bassetti such that the clamp counterpart further comprises a sliding member and a clamp jaw plate, as taught by Smith, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 8:  Smith further teaches wherein the adjustable fastener is adjustable to slide the sliding member (26) through a range of positions within the clamp housing (22) so as to provide a variable clearance between a base member (20) and the clamp jaw plate (52), for the purpose of securing a work piece (72; Fig. 4) in place relative to another work piece (72) during use.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Bassetti such that the adjustable fastener is adjustable to slide the sliding member through a range of positions within the clamp housing so as to provide a variable clearance between the base member and the clamp jaw plate, as taught by Smith, for the purpose of securing the truss frame in place on the truck rail during use.
Re Claim 10, as best understood by the Examiner:  Bassetti further discloses a support apparatus, further comprising a support platform (16) having brackets (12), wherein the a receiver (17; Fig. 5).
Re Claim 11:  Bassetti further discloses a support apparatus, wherein a shaft (15; see Figs. 3-5) is imposed through the brackets (12) and the receiver (16).
Re Claim 12:  Bassetti further discloses a support apparatus, further comprising platform guides (the upwardly-extending portions of side members 12 on either side of the recesses 18; see Fig. 3) pivotably mounted to two sides of the support platform (16).
Re Claim 12:  Bassetti further discloses a support apparatus, wherein a platform guide (one of the upwardly-extending portions of side members 12 on either side of the recesses 18; see Fig. 3) is fastened to the support platform (16) such that a dominating portion of a platform guide protrudes over the top of the support platform (16).
Re Claim 14:  Bassetti further discloses a support apparatus, wherein the engagement unit comprises:
a. a receiver (17; Fig. 5); 
b. a shaft (15; Figs. 3 and 4) imposed through the receiver; and 
c. a roller guide (the upwardly-extending portions of side members 12 on either side of the recesses 18; see Fig. 3; Examiner notes that the upwardly extending portions of the side members 12 can be considered a “roller guide” because they support, or “guide” the beam 13 as is pivots, or “rolls”, relative to the bolt 12) fastened to each end of the shaft.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678